Citation Nr: 0839207	
Decision Date: 11/14/08    Archive Date: 11/20/08

DOCKET NO.  05-39 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the veteran's claim for service connection for a back 
disability. 

2.  Entitlement to service connection for a back disability, 
to include as secondary to service connected right knee and 
femur disabilities.  

3.  Entitlement to an evaluation in excess of 10 percent for 
a service connected right knee disability. 


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

The veteran
ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from December 1981 to December 
1985.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 2004 rating decision of the 
Roanoke, Virginia, regional office (RO) of the Department of 
Veterans Affairs (VA).  

The veteran's October 2004 notice of disagreement included 
disagreement with the effective dates for the evaluations of 
his service connected scars.  However, the veteran was 
granted earlier effective dates for these evaluations from 
the date of the claim in an October 2005 rating decision.  
The October 2005 statement of the case noted the grant for 
the earlier effective dates and stated that this was 
considered a full grant of the benefits sought on appeal.  An 
October 2005 notification letter also stated that this was a 
full grant of the benefits sought on appeal and told the 
veteran that no additional action would be taken on those 
issues.  The Board notes that the veteran has not contacted 
the RO to indicate that he wished to continue these appeals, 
and that he did not include these issues as those on appeal 
at the March 2007 hearing.  Therefore, the Board finds that 
this indicates satisfaction on the part of the veteran with 
the earlier effective dates granted in the October 2005 
rating decision, and a remand of these issues so that a 
statement of the case can be issued is not necessary.  

The Board sought a medical opinion in regards to the 
veteran's claim for service connection for his back 
disability in July 2008.  In September 2008, the veteran was 
notified that the opinion had been received, and he was 
provided with a copy and opportunity to respond.  The veteran 
indicated that he had no further argument or evidence to 
submit in September 2008 and requested that the Board proceed 
with the adjudication of his claim.  

The Board notes that the veteran's claim for service 
connection for a back disability was treated as a de novo 
claim on the statement of the case, although there was a 
previous final decision which denied entitlement to service 
connection for a back disability.  However, a determination 
on whether a previously denied claim should be reopened is a 
jurisdictional matter that must be addressed before the Board 
may consider an underlying claim.  See Barnett v. Brown, 83 
F.3d 1380 (Fed. Cir. 1996).  Regardless of the RO's action, 
the Board must initially address the question of whether new 
and material evidence has been presented to reopen the claim 
of service connection for a back disability.  38 U.S.C.A. 
§ 5108 (West 2002 & Supp. 2008); 38 C.F.R. § 3.156a (2008).  
Therefore, the issues have been characterized as described on 
the first page of this decision. 

The issue of entitlement to an evaluation in excess of 10 
percent for a right knee disability is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  In a March 2001 rating decision, the RO denied the 
veteran's claim for service connection for a back disability.  
It was held that the back disorder present was not shown to 
be related to service or the service connected disabilities.  
He was notified of the denial in an April 2001 letter, the 
veteran did not initiate an appeal.  

2.  Medical evidence associated with the claims file since 
the March 2001 rating decision is not cumulative and 
redundant of evidence of record at the time of the prior 
denial, relates to unestablished facts necessary to 
substantiate the claim, and raises a reasonable possibility 
of substantiating the claim.

3.  Competent medical opinion finds that it is as likely as 
not that the veteran's chronic lumbosacral spine strain with 
lumbar degenerative disc disease and magnetic resonance 
imaging (MRI) evidence of herniated nucleus pulposes at L5 to 
S1 is the result of the veteran's service connected residuals 
of a fracture of the right femur and service connected right 
knee disability.


CONCLUSIONS OF LAW

1.  The March 2001 RO decision that denied the veteran's 
claim for service connection for a back disability is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.105, 
20.302, 20.1103 (2008). 

2.  Evidence received since the most recent denial of the 
veteran's claim is new and material and his claim for service 
connection for a back disability is reopened.  38 C.F.R. 
§ 3.156(a) (2008). 

3.  With resolution of reasonable doubt in the appellant's 
favor, chronic lumbosacral spine strain with lumbar 
degenerative disc disease and MRI evidence of herniated 
nucleus pulposes at L5 to S1 is proximately due to or the 
result of service connected disabilities.  38 U.S.C.A. 
§§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.310(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).  The VCAA is not applicable 
where further assistance would not aid the veteran in 
substantiating her claim.  Wensch v. Principi, 15 Vet App 362 
(2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required 
to provide assistance "if no reasonable possibility exists 
that such assistance would aid in substantiating the claim").  
In view of the Board's favorable decision in this appeal, 
further assistance is unnecessary to aid the veteran in 
substantiating his claim.

The veteran contends that he has developed a back disability 
as a result of active service.  He argues that his service 
connected residuals of a fracture of the right femur and his 
service connected right knee disability have altered his gait 
to the extent that a low back disability has developed.  In 
the alternative, the veteran argues that the same fall which 
resulted in the injury to his leg may have also injured his 
back.  

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a).

Secondary service connection may also be established for a 
nonservice-connected disability which is aggravated by a 
service connected disability.  In this instance, the veteran 
may be compensated for the degree of disability over and 
above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995); see 
also 38 C.F.R. § 3.310(b).  

In a claim for secondary service connection for a diagnosis 
clearly separate from the service-connected disorder, the 
veteran must present evidence of a medical nature to support 
the alleged causal relationship between the service-connected 
disorder and the disorder for which secondary service 
connection is sought.  See Jones v. Brown, 7 Vet. App. 134 
(1994).  

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).  

The record shows that entitlement to service connection for 
herniated disc at L3 to L4 and L5 to S1 was initially denied 
in a March 2001 rating decision.  It was held that the back 
disorder found was unrelated to service or service connected 
disabilities.  The veteran was provided notice of the 
decision.  There is no indication that the veteran submitted 
a notice of disagreement within one year of notice of this 
decision.  Therefore, the March 2001 decision is final, and 
is not subject to revision on the same factual basis.  
38 U.S.C.A. § 7105; 38 C.F.R. § 3.105(a).

A veteran may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence is 
defined as existing evidence not previously submitted to the 
VA, and material evidence is defined as existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

The evidence considered by the March 2001 rating decision 
included the veteran's service medical records, as well as 
the report of an April 1986 VA examination and VA treatment 
records dated in 2000.  This decision noted that although the 
veteran's fall and fracture of his right femur in service was 
well documented, there was no evidence that he sustained a 
back injury at that time.  Current evidence confirmed that 
the veteran had lumbar disc herniations with early 
degenerative changes, but there was no medical evidence to 
relate the current disability to the injury in service or to 
the veteran's service connected disabilities.  

Evidence received since March 2001 includes VA treatment 
records from 2001 to 2006, VA examinations dated August 2004 
and July 2005, private treatment records dated 2006, and a 
Veterans Health Administration (VHA) opinion obtained by the 
Board dated July 2008.  

The Board finds that the evidence submitted since March 2001 
is both new and material.  The evidence includes numerous VA 
medical records that were not before the decision makers in 
March 2001, and which contains information that was not 
previously available and is not cumulative of the information 
which was previously considered.  This constitutes new 
evidence.  The evidence is also material, in that it contains 
opinions that purport to show the veteran's back disability 
has developed as a result of his service connected 
disabilities of the right femur and right knee.  As the 
additional evidence is both new and material, the veteran's 
claim is reopened.  His claim will now be reviewed on a de 
novo basis, with consideration of the entire evidentiary 
record.  

After a review of the record on a de novo basis, the Board 
finds that entitlement to service connection for a back 
disability is warranted.  

The veteran's primary contention has been that his back 
disability has developed as a result of the service connected 
disabilities he has as a result of a fall in service.  The 
service medical records confirm that the veteran suffered a 
fall from a telephone pole in service and that he sustained a 
fracture of the right femur.  Service connection has been 
established for the residuals of a fracture of the mid shaft 
of the right femur, and for internal derangement of the right 
knee.  Service connection has also been established for 
surgical scars associated with the repair of the right femur.  

Whether or not the veteran's service connected disabilities 
have resulted in the development of his back disability is a 
medical question.  Therefore, the Board will evaluate the 
medical opinions that have been expressed.  

The opinions that suggest the back disability is related to 
the service connected disabilities include a July 2005 
opinion from D.G., a VA doctor.  This doctor noted mild 
limping on the examination and stated that it is possible the 
veteran's lower back pain could be a secondary effect of his 
chronic right knee pain which could potentially affect his 
gait.  

The veteran testified at the March 2007 hearing that Dr. A., 
another VA doctor, had also opined that the disc problems 
were related to the injury in service.  However, the veteran 
acknowledged that this was expressed to him verbally, and 
that it was not in the record.  

The July 2008 VHA opinion was obtained from a VA doctor who 
reviewed the veteran's entire medical record, to include his 
service medical records.  The report includes a description 
of this history.  The diagnoses were chronic lumbosacral 
spine strain with lumbar degenerative disc disease and MRI 
evidence of herniated nucleus pulposes at L5 to S1.  The 
examiner stated that it was more likely than not that the 
veteran's current diagnosed low back disability was causally 
related to the specific in-service incident in regard to the 
nonunion of the fracture of the greater trochanter.  This 
fracture could alter the veteran's gait by affecting the 
mechanics of the hip.  Although there was no evidence in the 
record of initial back pain, it was felt that the injury 
would likely cause altered gait which would result in 
residual chronic back pain.  Similarly, the examiner also 
believed that it was more likely than not that the low back 
disability was proximally due to, the result of, or 
aggravated by the service connected right knee disability.  
This opinion was based on the long term difficulty the 
veteran had experienced with the knee, which had begun almost 
immediately after surgery for his leg in service.  The knee 
problem had led to an alteration in his gait which put 
additional stress on his back.  

In contrast, a July 2005 opinion from a VA doctor states that 
it is more likely than not that his right knee or his right 
femoral fracture did not cause the herniated pulposus at L5 
to S1.  This examiner stated a herniated nucleus pulposus was 
most often caused by a traumatic event to the back, and was 
not simply a problem with walking or decreased function of a 
knee or femur.  This doctor did not examiner the veteran, but 
based his opinion on a review of the claims folder, including 
the service medical records and the report of an August 2004 
VA examination.  

The Board finds that the positive opinions and negative 
opinions are of more or less equal weight.  Although the 
opinion from Dr. D.G. notes there is a possibility of a 
relationship between the service connected disabilities and 
the back disability, he does not indicate whether this is a 
remote possibility or a likely possibility.  The opinion from 
Dr. A. has a similar handicap.  However, the July 2008 VHA 
opinion and the July 2005 VA opinion are of relatively equal 
value.  Neither doctor conducted a personal examination of 
the veteran.  Instead, their opinions were based on a review 
of the claims folder.  This record review, as described in 
their respective reports, was both thorough and accurate.  
There is nothing in the examination reports that would 
suggest one doctor has greater expertise than the other.  
These doctors simply reached opposite conclusions based on a 
review of the same evidence.  The Board notes that when there 
is an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the VA shall give the benefit of the doubt to the 
veteran.  As such is the case here, entitlement to service 
connection for a low back disability is warranted.  


ORDER

New and material evidence has been submitted to reopen the 
veteran's claim for service connection for a back disability, 
and to this extent the appeal is granted. 

Entitlement to service connection for chronic lumbosacral 
spine strain with lumbar degenerative disc disease and MRI 
evidence of herniated nucleus pulposes at L5 to S1 is 
granted. 
REMAND

The veteran contends that the 10 percent evaluation currently 
assigned to his service connected right knee disability is 
inadequate to reflect its current level of severity.  

The record shows that the veteran was most recently afforded 
a VA examination of his right knee disability in August 2004.  

The veteran appeared at a March 2007 hearing before the 
undersigned Veterans Law Judge.  He testified that his knee 
symptoms included a rolling of his foot, which he argued had 
increased over the past two or three years.  The veteran also 
expressed a belief that his right knee disability had become 
worse since his last examination, and that he was 
experiencing more stiffness and achiness.  

The Board notes that it has been more than four years since 
the veteran's most recent VA examination of his knee.  
Furthermore, when a veteran claims that a disability is worse 
than when originally rated, and the available evidence is 
inadequate to evaluate the current state of the disability, 
the VA must provide a new examination.  Olsen v. Principi, 3 
Vet. App. 480, 482 (1992); Snuffer v. Gober, 10 Vet. App. 
400, 403 (1997) (holding that the veteran was entitled to a 
new examination after a two year period between the last VA 
examination and the veteran's contention that the pertinent 
disability had increased in severity).

Therefore, the Board finds that the veteran should be 
scheduled for another VA examination of his right knee in 
order to determine the current level of impairment.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the names and addresses of all 
medical care providers who treated the 
veteran for his right knee disability 
since 2006.  After securing the necessary 
release, obtain these records and 
associate them with the claims folder.  
Any VA treatment records dated from 2006 
to the present should also be obtained 
and associated with the claims folder.  
If records are sought but not obtained, 
the claims folder should contain 
documentation of the attempts made to 
obtain the records.

2.  The veteran should be afforded a VA 
examination of his right knee by a 
qualified doctor to determine the nature 
and severity of his right knee 
disability.  All indicated tests and 
studies should be conducted.  The claims 
folder should be made available to the 
examiner for review before the 
examination, and the examiner must state 
that is has been reviewed.  The range of 
motion of the knee should be provided in 
degrees.  The presence or absence of 
instability or subluxation should be 
noted.  Any additional disability that 
may result from pain, excess 
fatigability, incoordination or weakness 
should also be noted and described in 
terms of additional loss of range of 
motion.  

3.  After the development requested above 
has been completed to the extent 
possible, review the record.  If any 
benefit sought on appeal, for which a 
notice of disagreement has been filed, 
remains denied, the veteran and 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


